DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, however, “in the MLAN, when two terminals are served by different user plane function (UPF) entities, there is no related solution for implementing local interaction between the two terminals” (| 5). Accordingly, the present disclosure aims “to implement local interaction between two terminals when the two terminals are served by different UPF entities” (Examiner respectfully disagree with the applicant, packets can be routed within a domain with local locator ID, see para. 0066 and 0074, two terminals connected to two different UPF or domain routers within the same domain, each domain represent a MLAN).
	In response to applicant argument, therefore, Chen’s disclosure involves “a situation that the [domain routers] DR1 and the DR2 are located in different domains” instead of being located in a same MLAN. Unlike the present disclosure, Chen does not mention a mobile local area network (MLAN) or a same MLAN in which different user plane function entities serve different terminals in the same MLAN. Accordingly, the Applicant respectfully requests the Examiner to reconsider and withdraw the outstanding claim rejections (Examiner respectfully disagree with the applicant, the two user can be connected to two different domain router or UPFs in the same domain, see para. 0066, 0074, 0079 and 0104).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2012/0177052 A1, hereinafter “Chen”, IDS disclosed by the applicant).
Regarding claims 1 and 13, Chen discloses a data transmission method, comprising: receiving, by a first user plane function entity, a data packet from a first terminal through an uplink path corresponding to the first terminal (see Figure 3, step 310, para. 0062 and 0072, DR1 or domain router is the first user plane entity receiving packet from a first user terminal), wherein the data packet carries first addressing information of a second terminal (see Figure 3, step 310, para. 0072, user identifier of second terminal), and wherein the first user plane function entity currently serves the first terminal (see para. 0062, first domain router is a user plane entity that is connected to first terminal);
determining, by the first user plane function entity based on information about the uplink path and the first addressing information, first path information of a second user plane 
Regarding claims 2 and 14, Chen discloses wherein determining the first path information comprises: determining, by the first user plane function entity based on the information about the uplink path corresponding to the first terminal (see para. 0092 and 0097), an identity of same MLAN (see para. 0062, 0067-0069, global location id to route data between different domains, each domain can be local area network when a terminal moves from one location to another location such as home network to visited network) ; and determining, by the first user plane function entity, the first path 
Regarding claims 3 and 15, Chen discloses wherein determining the identity of the same MLAN of the first terminal comprises: determining, by the first user plane function entity based on the information about the uplink path corresponding to the first terminal and a first correspondence, the identity of the MLAN, and wherein the first correspondence between the information about the uplink path corresponding to the first terminal and the identity of the same MLAN (see para. 0100, 0101 and 0112, SLS or DR maintains route or path information corresponding to the user identifier with a location identifier and domain information).
Regarding claims 4 and 16, wherein the first path information comprises: determining, by the first user plane function entity (see para. 0091, DR is the first user plane entity), the first path information based on the identity of the same MLAN (see para. 0091-0098, path information), the first addressing information and a second correspondence (see para. 0093, address information), and wherein the second correspondence is between the first addressing information, the first path information, and the identity of the same MLAN (see para. 0098, 0101 and 0112, route or path table can be saved or queried between different entities and user).. 
Regarding claims 5 and 17, Chen discloses further comprising determining, by the second user plane function entity based on the first path information and the first addressing information, the downlink path (see para. 0111-0113, DR2 is the second user plane entity which parses the packet to obtain the user identifier of terminal).
Regarding claims 6 and 18, Chen discloses wherein determining the downlink path comprises: determining, by the second user plane function entity based on the first path information, an identity of same MLAN(see para. 0110-0111, DR2 or second user plane entity parse the packet header to obtain the user identifier of the second terminal); and determining, by the second user plane function entity based on the identity of the same MLAN and the first addressing information, the downlink path (see para. 0112-0113, route path information with user identifier and location identifier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 7-9, 12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Andreasen et al. (US 2012/0082073 A1, hereinafter “Andreasen”).
Regarding claim 7, Chen discloses all the subject matter but fails to mention wherein the information about the uplink path corresponding to the first terminal comprises a first tunnel identifier of the first user plane function entity allocated for the first terminal, and wherein the first path information of the comprises a second tunnel identifier of the second user plane function entity. However, Andreasen from a similar field of endeavor discloses wherein the information about the uplink path corresponding to the first terminal comprises a first tunnel identifier of the first user plane function entity allocated for the first terminal (see para.0066 and 0106, user plane tunnels with tunnel identifiers) and wherein the first path information of the comprises a second tunnel identifier of the second user plane function entity (see para.0066 and 0106, user plane tunnels with tunnel identifiers). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Andreasen tunneling scheme into Chen user plane transmission scheme. The method 
Regarding claims 8 and 19, Chen discloses all the subject matter but fails to mention further comprising: establishing, by a session management function entity in the same MLAN, a tunnel between the first user plane function entity and the second user plane function entity, wherein the tunnel is at an MLAN granularity such that the tunnel is shared by any two user plane function entities in the same MLAN. However, Andreasen from a similar field of endeavor discloses further comprising: establishing, by a session management function entity in the same MLAN, a tunnel between the first user plane function entity and the second user plane function entity (see para. 0106, several tunnels may be established between user planes), wherein the tunnel is at an MLAN granularity such that the tunnel is shared by any two user plane function entities in the same MLAN (see para. 0127, data transmission on any local area network). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Andreasen tunneling scheme into Chen user plane transmission scheme. The method can be implemented in a router of a mobile network. The motivation of doing this is to optimally manage network traffic.
Regarding claim 9, Chen discloses all the subject matter but fails to mention wherein establishing the tunnel comprises: establishing, by the session management function entity, the tunnel in a process of establishing a session of the first terminal such that the session management function entity establishes the tunnel for the session when determining that the same MLAN to which the first terminal subscribes includes both the first user plane function entity and the second user plane function entity. However, 
Regarding claims 12 and 21, Chen discloses further comprising: determining, by the session management function entity, that the MLAN comprises a cross user plane function entity scenario (see Figure 2b, para. 0062, DR with cross user plane functions; Figure 4-c, cross functionality of DR1 and DR2).

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Andreasen  as applied to claims 1, 8, 13 and 19 above, and further in view of Bharatia (US 2018/0199243 A1).
Regarding claims 10 and 20, Chen and Andreasen disclose all the subject matter but fails to mention wherein establishing the tunnel comprises: sending, by the session management function entity, a first N4 session message to the first user plane function entity, wherein the first N4 session message comprises a second identifier of a 
Regarding claim 11, Chen and Andreasen discloses all the subject matter but fails to mention wherein establishing the tunnel comprises: sending, by the session management function entity, a second N4 session message to the second user plane function entity, wherein the second N4 session message comprises an identifier of an MLAN of the first terminal, second addressing information of the first terminal, and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463